t c memo united_states tax_court bharat s parikh petitioner v commissioner of internal revenue respondent docket no 14666-02l filed date bharat s parikh pro_se william j gregg and warren p simonsen for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent may proceed with collection relating to petitioner’s and tax_liabilities findings_of_fact petitioner failed to file a federal_income_tax return respondent filed a substitute return relating to that year and sent petitioner a notice_of_deficiency in response petitioner initiated a proceeding parikh v commissioner docket no which this court dismissed for lack of jurisdiction on date petitioner filed his return but did not pay the self-assessed dollar_figure tax due on date respondent assessed this deficiency on date respondent sent petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing relating to and petitioner on date sent respondent form request for a collection_due_process_hearing relating to those years on date the appeals officer sent petitioner a letter proposing a section hearing hearing on date on date the appeals officer held a telephone hearing with petitioner but petitioner insisted on keeping the date scheduled hearing during the date hearing the appeals officer discussed with petitioner the notice relating to and petitioner’s self-assessed return relating to on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or relating to and in response on september unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue petitioner while residing in gaithersburg maryland filed his petition with this court opinion petitioner seeks a remand to the appeals_office for further proceedings because he contends that the appeals officer failed to complete the hearing process or take into consideration his request for an abatement of interest and penalties we agree with petitioner that his hearing was not completed and that respondent failed to consider his request for an abatement of interest and penalties we however consider petitioner’s contentions and conclude that they lack merit and are legally insufficient to forestall collection petitioner did not pay his and tax_liabilities as a result sec_6404 does not permit an abatement of the interest that accrued on the unpaid tax before respondent contacted petitioner in writing relating to petitioner’s and tax_liabilities 118_tc_22 in addition interest accrued after respondent contacted petitioner may not be abated because there is no evidence that the accrual of such interest was attributable to respondent’s error or delay in performing a ministerial_act sec_6404 115_tc_329 furthermore petitioner the record does not disclose the nature of the penalties for which respondent contends petitioner is liable has not identified what if any penalties he wants us to consider therefore regardless of whether petitioner was accorded his right to a hearing pursuant to sec_6330 he has not been prejudiced and it is neither necessary nor productive to remand this case to the appeals_office to consider petitioner’s contentions see 118_tc_162 117_tc_183 respondent’s determinations are sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
